  Case 1:04-cr-00299-PLM ECF No. 163 filed 01/07/19 PageID.1256 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


ADMINISTRATIVE ORDER OF                                      Administrative Order
ABEYANCE RE FIRST STEP ACT                                   No. 19-MS-003
__________________________________/


       On December 21, 2018, the President signed into law the First Step Act of 2018, which

addresses a variety of sentencing related issues. The Act requires careful study for proper

implementation. That study is ongoing by the Court, the Federal Defender Organization, the

United States Department of Justice and other interested parties.

       Section 404 of the Act permits motions in certain covered cases for potentially retroactive

sentencing reductions in accordance with the Fair Sentencing Act of 2010. The Court has begun

to receive motions for sentencing reduction under Section 404, and for related relief, such as

appointment of counsel. To ensure that all interested parties, including the Court, have time to

study the Act and address the issues in a procedurally and substantively fair manner; and to ensure

an orderly process for addressing the most pressing motions first, the District Judges of this Court

have authorized the undersigned Chief Judge to enter this Administrative Order holding all

motions seeking any relief related to Section 404 in abeyance, pending further Administrative

Order of the Court. This means no party has an obligation to file a response to any such pending

motion, and that no party filing any such motion should expect decision on the motion until further

Administrative Order of the Court.

       Nothing in this Administrative Order prevents an interested party from filing a motion

seeking any relief related to Section 404. Nor does this Administrative Order prevent an interested

party from filing a response to any pending motion, if such party wishes to do so despite this

Administrative Order of Abeyance. Furthermore, any Judicial Officer of this Court may exercise
  Case 1:04-cr-00299-PLM ECF No. 163 filed 01/07/19 PageID.1257 Page 2 of 2



his or her own discretion in any individual case assigned to such Officer to opt out of this

Administrative Order of Abeyance, and to enter a schedule for addressing and resolving pending

motions in such individual case.

         This Administrative Order shall be filed on the external website of the Court, and in any

individual case in which a motion seeking relief related to Section 404 of the First Step Act is

pending.

                                              FOR THE COURT:




Dated:     January 10, 2019
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
